DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2022 has been entered.

Status of Claims
Claims 1-21 are pending, of which Claims 5-9 and 12-20 are withdrawn from consideration as directed to a non-unelected invention.  Claims 1-4, 10-11 and 21 are currently under consideration for patentability under 37 CFR 1.104. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiernaux et al. (US PG PUB 2016/0235400; hereinafter “Hiernaux”).
As to Claim 1, Hiernaux discloses a scope system, comprising: 
an elongate tube comprising a lumen extending therethrough (e.g., 43, Fig. 2, 4), the elongate tube further comprising a distal portion (e.g., including bracket 31, leg(s) 35) terminating in a distal-most end (e.g., the limitation is met by definition); and 
at least one accessory channel (e.g., 4, Fig. 2, 4) extending from a proximal end to a distal end and comprising an accessory lumen extending therethrough (e.g., paragraph [0065]), the at least one accessory channel movably disposed at least partially within the lumen of the elongate tube (e.g., paragraph [0066]), the at least one accessory channel comprising a distal section terminating in a distal viewing end (e.g., by definition the limitation is met, Examiner notes distal viewing end does not impart structural meaning to the claim but is merely a label), the at least one accessory channel further comprising a forward-viewing configuration (e.g., Fig. 1) and a side-viewing configuration (e.g., Fig. 4); 
(e.g., paragraph [0063]); 
the distal portion defining a side opening (e.g., opening seen in Fig. 4) having a length and providing access from the lumen to a point external the elongate tube, the side opening being spaced proximally of the distal-most end of the distal portion (e.g., paragraph [0089]), the distal portion comprising a pin (e.g., 34, Fig. 2, 4, paragraph [0063]) defining a pivot point about which the at least one accessory channel is configured to rotate, the pin being disposed within the length of the side opening in a longitudinal dimension (e.g., Fig. 4); 
wherein the distal viewing end of the at least one accessory channel is disposed within the distal portion of the elongate tube in both the forward-viewing configuration and the side-viewing configuration (41 is within 31 in both forward and side configurations, Fig. 2, 4);
wherein, when in the forward-viewing configuration, a distal-most end of the distal viewing end of the at least one accessory channel is aligned with a longitudinal direction of the distal portion of the elongate tube (Fig. 2 showing alignment between 41 and portions of distal end including 31/35 in a longitudinal direction and lying within a same plane); 
wherein, when in the side-viewing configuration, the distal viewing end of the at least one accessory channel is disposed at an angle relative to the distal portion of the elongate tube (e.g., Fig. 4); and 
(e.g., Fig. 4 illustrating 4 arced and outside of 43).  
As to Claim 2, Hiernaux discloses the scope system of Claim 1, as discussed above.
Hiernaux further discloses wherein: movement of a proximal portion of the at least one accessory channel in a distal direction relative to the elongate tube moves the at least one accessory channel from the forward-viewing configuration to the side-viewing configuration (e.g., paragraph [0066]).
As to Claim 3, Hiernaux discloses the scope system of Claim 2, as discussed above.
Hiernaux further discloses wherein: movement of the proximal portion of the at least one accessory channel in a proximal direction relative to the elongate tube moves the at least one accessory channel from the side-viewing configuration to the forward-viewing configuration (e.g., paragraph [0066]).
As to Claim 4, Hiernaux discloses the scope system of Claim 1, as discussed above.
Hiernaux further discloses wherein: during movement of the at least one accessory channel between the forward-viewing configuration and the side-viewing configuration, the at least one accessory channel rotates about the pivot point (e.g., paragraph [0066]).
As to Claim 21, Hiernaux discloses the scope system of Claim 1, as discussed above.
Hiernaux further discloses wherein: when in the side-viewing configuration, the portion of the distal section of the at least one accessory channel is arced away from the lumen of the elongate tube (e.g., illustrated in Fig. 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiernaux et al. (US PG PUB 2016/0235400; hereinafter “Hiernaux”) in view of Maahs et al. (US PG PUB 2006/0189845; hereinafter “Maahs”).
As to Claim 10, Hiernaux discloses the scope system of Claim 1, as discussed above.
Hiernaux is silent as to an additional channel for the accessory channel such that Hiernaux does not appear to specifically disclose wherein: the at least one accessory channel comprises a first accessory channel and a second accessory channel, wherein 
However, it was well known in the art to provide medical insertion devices having multiple channels for performing various procedures.  For example, Maahs is directed to provides for a stable endoluminal platform and which also provides for effective triangulation of tools (Abstract).  One such system provides for a off-axis visualization may utilize multiple, e.g., two or more, off-axis visualization elements (e.g., paragraph [0159], Fig. 37B).  Maahs describes at paragraph [0159] that each imaging assembly 450 may be configured such that an imaging element 454, such as an optical fiber, CCD or CMOS chip, etc., may be mounted near or at the distal end of a curved or bendable section 452 such that when the curved section 452 is advanced from elongate body 360, the imaging element 454 is directed into an off-axis position relative to the longitudinal axis defined by the elongate body 360.  Paragraph [0160] continues two imaging assemblies 450 may be advanced through their respective adjacent lumens 366 and rotated within their lumens 366 to align the respective imagers 454 to a common tissue region. In another example, four imaging assemblies 450 may be advanced through respective lumens 366, as shown in the end view of FIG. 37B, and advanced out of elongate body 360 such that each imaging assembly 450 is radially configured in an off-axis position with respect to the longitudinal axis of elongate body 360. Moreover, each imaging assembly 450 may be uniformly or arbitrarily positioned with respect to one another in its deployed configuration.  Accordingly, Maahs broadly teaches providing more than one accessory channels and provides numerous designs to accomplish multiple accessory channels. 
Maahs more specifically teaches one or more imaging assemblies 450 may be advanced through one or more lumens 366 while contained within a tubular retaining sleeve 456 which is retractable with respect to the imaging assembly 450, as shown in FIG. 38A. Retaining sleeve 456 may be advanced through lumen 366 from atraumatic distal end 368 prior to or simultaneously with imaging assemblies 450 and retaining sleeve 456 may be retracted relative to imaging assemblies 450 leaving the one or more assemblies 450 to reconfigure into its curved configuration, as shown in FIG. 38B.
Accordingly, Maahs teaches at least one accessory channel (e.g., 456 within elongate tube 360) comprises a first accessory channel (first of 450, Fig. 38A, 38B) and a second accessory channel (e.g., paragraph [0161])) which move independently from one another.  
It would have been prima facie obvious to one having ordinary skill in the art to provide an additional accessory channel as taught by Maahs for the advantage of providing additional tools and/or angles of those tools for a surgical procedure (e.g., providing multiple cameras for different views or multiple light sources for brighter or directed light) and because mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
The combination of Hiernaux and Maahs meets the remainder of the claim limitation wherein the first accessory channel is movable between the forward-viewing configuration and the side-viewing configuration independent from the second accessory channel since Hiernaux discloses the forward-viewing configuration and the Maahs teaches providing multiple channels instead of being limited to one channel.
As to Claim 11, Hiernaux and Maahs disclose the scope system of Claim 10, as discussed above.
Hiernaux further discloses wherein: the first accessory channel moves between the forward-viewing configuration and side-viewing configuration in a different plane from where the second accessory channel moves between the forward-viewing configuration and the side-viewing configuration (the claims as recited do not impart structural limitations and the different planes are met by definition of defining one plane of one accessory channel as different from another plane of the other accessory channel).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENJA M FRANKERT whose telephone number is (408)918-7624. The examiner can normally be reached Monday - Friday 11am - 3pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.F./Examiner, Art Unit 3795                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795